Title: John Barnes to Thomas Jefferson, 16 April 1814
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir— George Town, 16th April 1814.—
            since my letter of the 4th Inst inclosing a sketch on the difference between continuing G K’s $8,000. Penna Bank stock, with its being made sale of a 40 ⅌Ct and converted into the New Loan, a  88 for $100—bearing 8 ⅌Ct—I was induced to apply Thro a friend to a Mr Parker a Clerk in the Treasury departmt a Gentn well qualified—with Calculations on finance—Copy of his statemt with a Counter one of mine—with my several Minutes—on the probable result Accruing—from all such well regulated Established Institutions (barring unforeseen accidents.)—I am
			 still compelled, to adhear to the latter—for the several reasons—therein assigned—
            still however—you will be pleased—on your close examination—to determine for your self
            from 800 a $900. ⅌ annm instead of $762—without any extra exps or trouble—in making Sale of the one, and placing it in the other—with the loss of Int. on both, from 2 a 3 Mos for although you pay the whole Amt at Subscribing—you are not allowed an Inst but on the sum Stated ⅌ Instalmt would not be less—I presume than ⅛ of the $762—⅌ annm say ’95 to $100—
            my hoarsness & cold—tho much abated—have not quite left me—but I promise my self soon, to have the Honor of presenting your letter &c to the Secty of war—for the good purpose, mentiond in your favr of the 22d Ulto—
            I am, always most Respectfully—Dear Sir, your Obedt servtJohn Barnes,
          
          
            
              
                PS. 
                was the Genls Capital in any Other less Valuable Bank and less productive Bank—I should readily agree with Mr Parkers statemt but the Bank of Penna Possessing the Revenue of the State—discounting twice a week—to a vast Amot and when profits (to an indifft  Spectator)—are but lightly perceived—but when duly estimated—its productive Interest and growing Capital—possessed of any part thereof, I should rest perfectly satisfied with its Continuance,—to increase and Multiply—
              
            
          
        